DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Response to Amendment
Applicants amendments to claims 1-4, 12-13, 15, and 17-18, and cancellation of claims 10-11, 14, 16, and 19 filed on 02/28/2022 have been acknowledged by the examiner. 
Claims 6 and 8 remain cancelled. 
The amendments overcome any previous claim objections. The objections are therefore withdrawn. 
Claims 1-5, 7, 9, 12-13, 15, and 17-18 are currently pending and are under examination. 
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
Applicant’s argument: While Brother does briefly mention that its device can be used in a ski boot, it is important to note that Brother discloses only pockets containing 
Examiner’s response: In response to applicant's argument that Richardson discloses only a short, closed-end sock in the nature of a running sock, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, although Richardson does not include a distal open end, Richardson is only being used as a teaching reference to teach a gel layer 30 that extends from a proximal end to a distal end, and thus the combination of Brother in view of Richardson still reads on claim 1 as sock 10 of Brother has an open proximal end and open distal end with In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant’s argument: Applicant reiterates its view that Liden is not analogous art. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not the same field of endeavor as the claimed invention). In re Bigio, F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). In this case, Liden is a shear reduction system for orthopedic casts, and therefore is not in the same field of endeavor as sock-like devices for relieving pressure when inserted in footwear. Turning to the second prong, in order for a reference to be “reasonably pertinent” to the problem, it must logically have commended itself to an inventor’s attention in considering the inventor’s problem. In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007); see also In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992). Liden’s stocking is especially described and designed for use within a cast, not with a ski boot or other types of footwear. Liden makes no mention of using its system in any way other than in association with casts. As such, the concept of applying the concepts of Liden to a device for reliving pressure in ski boots is coming from applicant’s teachings, not Liden or Brother. As previously noted, this is not merely an 
Examiner’s response: As stated above, a reference is analogous art if (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention), thus Liden is still considered analogous art as it is a device for relieving pressure in a foot and ankle area of a user when inserted into an interior of footwear, thus it is from the same field of endeavor, even though it addresses a different problem. The underlayment of Liden is a compression stocking, and thus is analogous to a sock-like device, as it goes over the foot of a user and can be worn with a footwear. Although Liden mostly discusses its use with an orthopedic cast/splint, Liden also contemplates the use with ski boots, see paragraph [0169] of Liden, and thus is still considered analogous art. 
Applicant’s argument: Even if Liden is considered analogous art, applicant does not agree with the Office’s interpretation of the cited paragraphs 156-157 and Fig. 10A as teaching use of slippery or low friction material on the interior. In these paragraphs, Liden describes underlayement 16, which includes localized padding 114, a padding sock 112 on the interior of the localized padding 114, and a compression sock 110 along an interior of the padding sock. A first problem is that Liden’s layers are separate, not a unibody structure as applicant’s claimed configuration. Thus, Liden’s layers cannot function together to provide the same function as the claimed invention, nor can they be sold as a unitary item in a retail store. Further, Liden provides no explanation as to why the listed materials would be selected for any particular layer. Liden lists the materials so generally that any of the materials could be used for any of the layers, thus providing no teaching, suggestion or motivation for the claimed arrangement. 
Examiner’s response: Applicant only claims a unitary sleeve body, which Brother discloses via sock 10, and as sock 10 of Brother contemplates the use of other materials to make up the sleeve body, the combination of Brother in view of Richardson in view of Liden still reads on the claimed language as the material of the exterior layer and interior layers of Brother are taught to be rayon/polyester and neoprene, respectively, thus meeting the claim limitation, as the claimed device and prior art device of Liden are substantially identical in structure or composition as the materials listed in claim 7 and claim 9 is identical to the material of Liden (rayon or polyester, and neoprene), or are produced by identical or substantially identical processes, thus a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F .2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F .2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F .2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F .2d 775,227 USPQ 773 (Fed. Cir. 1985). Thus as the materials of are identical to the ones claimed, sock 10 of Brother functions the same way applicant has claimed. The motivation to use such materials is provided as the material is able to be knitted and/or woven so that it is non-fraying or will not unravel, which further facilitates the ease of insertion and removal of the sleeve from a footwear (see [0162] of Liden, as well as having a material that reduces maceration, chafing or other damage of the skin caused by the footwear (see [0156]), thus providing more comfort to a user.
Applicant’s argument: In the current action, the Office takes the view that because Liden discloses the materials, a prima facie case has been established and that the burden shifts to the applicant to demonstrate by rebuttal evidence that the prior products do not possess the claimed characteristics. However, in applicant’s view, applicant’s claimed design is about more than just the use of a slippery or low friction material on an exterior surface. It is about a collection and arrangement of elements that, while possibly previously known individually, were not arranged in the manner of the applicant’s claimed arrangement to provide an inexpensive product specifically configured for off the shelf purchase by users of ski boots. 
Examiner’s response: According to MPEP 2145 I, The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). The applicant appears to argue that there is a need, however, this cannot take the place of evidence, as stated above by MPEP 2145 I. If the applicant wishes for the examiner to consider this evidence of nonobviousness, the applicant is advised to file an affidavit. 
Claim Objections
Claim 1 and 18 are objected to because of the following informalities: 
Regarding claims 1, in order to maintain consistency and clarity throughout the claims, “the open proximal end on the ankle portion,” on page 1 line 21 should be read as “the open proximal end on the collar portion.” 
Regarding claim 18, it is unclear whether “a pair of sleeve bodies” is a pair of sleeve bodies in addition to the sleeve body set forth in claim 17, or if the sleeve body is a pair of sleeve bodies. It also unclear whether “a pair of ski boots” is a pair of ski boots in addition to the ski boot set forth in claim 17, or if the ski boot of claim 17 are a pair of ski boots. Clarification is required. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9, 12-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “closely” in claim 1 line 14 is a relative term which renders the claim indefinite. The term “closely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “an internal bore extending along the interior side between the proximal and distal ends for closely receiving a foot and ankle region of the user therein” as an internal bore extending along the interior side between the proximal and distal ends to receive at least a part of a foot and ankle region of the user therein. 
The term “substantially” in claim 1 line 21 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As no explicit definition is given, the Examiner has defined “the gel layer extending substantially from the open proximal end on the ankle portion to substantially the open distal end on the foot portion,” as the gel layer extending from the open proximal end on the ankle portion to the open distal end on the foot portion.
Claims 2-5, 7, 9, 12-13 and 15 are rejected as being dependent on indefinite claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 13, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brother (US 6234988 B1) in view of Richardson (US 6,275,997 B1) further in view of Liden et al. hereinafter Liden (US 20150025429 A1).
Regarding claim 1, Brother discloses a device (10) for relieving pressure in a foot and ankle region of a user when inserted into an interior of a ski boot (Col 5 lines 51-53, Col 6 lines 14-30, Fig 1, Fig 2; device 10 is capable of being inserted into an interior of a ski boot and relieving pressure in a foot and ankle region of a user, see Col. 4 lines 48-55), comprising: 
a unitary sleeve body 10 configured for use inside a ski boot (sock 10 is a unitary sleeve body, as sock 10 forms a single entity and is able to be used inside a ski boot as sock 10 is configured to be worn with footwear, see Col 5 lines 60-67 and Col. 4 lines 48-55, Fig 1), the sleeve body 10 including 
a foot portion 18 (foot piece 18) (see Modified Fig. 3 of Brother and Fig. 1), 
an ankle portion extending from the foot portion 18 (see Modified Figs. 1 and 3 of Brother; the ankle portion is labeled in Modified Figs. 1 and 3 of Brother), 
a collar portion extending upward from the ankle portion to receive a shin or lower leg of the user (see Modified Figs. 1 and 3; the collar portion is labeled in Modified Figs. 1 and 3 of Brother that extends upward from the ankle portion of Brother to receive a lower leg/calf of the user),
an open proximal end 24 (topline 24, Fig 1) on the collar portion (see Modified Fig. 1 of Brother; topline 24 represents the open proximal end which is on the collar portion to receive the lower leg), 
a distal end 28 on the foot portion 18, the distal area of the foot portion being open to allow toes of the user to pass therethrough (toeline 28 represents the distal end that receives the foot of a user and is open to allow the toes of the user to pass therethrough; see Fig 1), 
a sleeve wall extending between the proximal 24 and distal ends 28 (the sock 10 made out of a power knit, elastic material [Col 5 lines 60-67] has walls extending from the proximal and distal ends to form the overall shape of the device, Fig 1), the sleeve wall having an exterior side (side of the sleeve facing away from a user) and interior side (side of the sleeve facing a user, Fig 1), 
an internal bore extending along the interior side between the proximal 24 and distal ends 28 for closely receiving a foot and ankle region of said user therein (the sock 10 has a channel [Fig 1] so it can be worn around a user’s foot and ankle, Col 5 lines 50-53), 
the sleeve body 10 configured to distribute and relieve pressure when pressurized between the foot of the user and the interior of the ski boot (the sock 10 is capable of relieving pressure when pressurized between the foot of the user and the interior of a ski boot with the padding that changes dimensions under an external pressure and redirects the pressure [Col 5 lines 40-42, Col 6 lines 27-35] so the force is distributed over a larger area, Fig 1-2), the configuration for distributing and relieving pressure comprising the sleeve body 10 formed of a multilayered structure comprising an interior layer along the interior side (pocket piece material attached to the inside of the sock 10, Col 7 lines 1-5,14-16) an exterior layer along the exterior side (material used to form the sock 10, Col 7 lines 1-6, Fig 1), and a viscous gel layer (pads 12,13,14,15 containing a semi-liquid e.g. gel [Col 3 lines 6-20], Fig 1, Fig 3) sandwiched and enclosed within the interior and exterior layers (the semi-liquid material of pads 12, 13, 14, 15 is placed into the pockets and so the surface of the pockets that faces the user forms a part of the interior layer, and thus the semi-liquid material e.g. gel is sandwiched and enclosed so it is located between the interior and exterior layers [Col 7 lines 22-28], Fig 1), and 
the sleeve body 10 being separate from the ski boot (the sock 10 is adapted for use with footwear such as a ski boot but is separate as a sock [Col 4 lines 46-55], Fig 2).
Brother does not disclose the gel layer extending substantially from the open proximal end on the ankle portion to substantially the open distal end on the foot portion, wherein the exterior layer comprises a slippery or low friction material to facilitate ease of insertion and removal of the sleeve body from the ski boot, and wherein the interior layer comprises a soft material for comfort of the user.
However, Richardson teaches an analogous gel layer (30), the gel layer (30) extending substantially from the open proximal end on the collar portion (12) to substantially the distal end on the foot portion (14) (see Figs. 1-2 and Col. 3 lines 30-42; gel 30 is a gel layer that extends substantially from the open proximal end on collar portion 12 to substantially the distal end on foot portion 14) providing to lessen the impact on the foot of a user when in motion (see Col. 1 lines 30-35 of Richardson). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the interior and exterior layers of sock 10 of Brother with a gel layer that extends substantially from the open proximal end on the collar portion to substantially the distal end on the foot portion as taught by gel 30 of Richardson to have provided an improved device for reliving pressure in a foot and ankle region of a user when inserted into an interior of a footwear as the gel layer would provide to further lessen the impact on the entire foot and ankle of the user when in motion (see Col. 1 lines 30-35 of Richardson) in a more consistent fashion. 
Brother in view of Richardson discloses the invention as discussed above. Brother in view of Richardson further discloses the gel layer (30 of Richardson) extending substantially from the open proximal end on the collar portion to substantially the open distal end on the foot portion (18 of Brother) (as previously modified above, gel 30 of Richardson extends from the open proximal end on the collar portion to the open distal end of foot piece 18 of Brother).
Brother in view of Richardson does not disclose wherein the exterior layer comprises a slippery or low friction material to facilitate ease of insertion and removal of the sleeve body from the ski boot, and wherein the interior layer comprises a soft material for comfort of the user.
However, Liden teaches an analogous device for support of a user’s foot and ankle inserted into an interior of a footwear (underlayment 16 disposed between internal surfaces of a cast [paragraph 0156], Fig. 10A) wherein the analogous exterior layer 114 (localized padding 114, paragraph 00156, Fig 10A) comprises a slippery or low friction material (exterior layer made of rayon or polyester, paragraph 0157) to facilitate ease of insertion and removal of the analogous sleeve 16 from the ski boot (the low friction properties of rayon or polyester make it easy to remove and insert into footwear or cast 12, and thus is also capable of insertion/removal from a ski boot) and wherein the analogous interior layer 110 (compression sock 110, Fig 10A) comprises a soft material (interior layer made of neoprene, paragraph 0157) for comfort of the user (paragraph 0156) providing an exterior material that can be knitted and/or woven so that it is non-fraying or will not unravel to further facilitate ease of insertion and removal of the sleeve from a footwear (see paragraph 0162 of Liden) due to the material that will wear out less quickly due to its low friction, and an interior material to reduce maceration, chafing or other damage of the skin caused by the footwear (see paragraph 0156 of Liden). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the exterior layer of the sleeve as disclosed by Brother in view of Richardson to be comprised of a slippery or low friction material to facilitate ease of insertion and removal of the sleeve from the footwear such as rayon or polyester as taught by Liden, and to have modified the material of the interior layer as disclosed by Brother in view of Richardson to be comprised of a soft material such as neoprene for comfort of the user as taught by Liden  in order to have provided an improved device for relieving pressure in a foot and ankle region of a user when inserted into an interior of a footwear with an exterior material that can be knitted and/or woven so that it is non-fraying or will not unravel to further facilitate ease of insertion and removal of the sleeve from a footwear (see paragraph 0162] of Liden) due to the material that will wear out less quickly due to its low friction, and to have provided an interior material to reduce maceration, chafing or other damage of the skin caused by the footwear (see paragraph 0156 of Liden). 

    PNG
    media_image1.png
    529
    645
    media_image1.png
    Greyscale

Modified Fig. 1 of Brother. 

    PNG
    media_image2.png
    216
    229
    media_image2.png
    Greyscale

Modified Fig. 3 of Brother. 
Regarding claim 2, Brother in view of Richardson further in view of Liden discloses the invention as discussed in claim 1. Brother in view of Richardson further in view of Liden further discloses wherein the gel layer (12,13,14,15 of Brother + 30 of Richardson) (pads 12,13,14,15 of Brother containing a semi-liquid e.g. gel, and gel 30 of Richardson) comprises a gel material (pads 12, 13, 14, 15 of Brother are semi-liquid, see Col 3 lines 15-20 of Brother) formulated to remain viscous at temperatures between about 10 to about 100 degrees Fahrenheit to maintain pressure distribution properties in a wide range of operating conditions for the ski boot (the semi-liquid material of Brother is flowable at room temperature [see Col 4 lines 34-35 of Brother] so it will be able to redirect pressure in a wide range of conditions of footwear including a ski boot around room temperature which falls within the range claimed, Fig 1 of Brother).
Regarding claim 3, Brother in view of Richardson further in view of Liden discloses the invention as discussed in claim 2. Brother in view of Richardson further in view of Liden further discloses wherein the gel material is enclosed in an impenetrable but malleable enclosure (pads 12,13,14,15 of Brother, the gel is contained in a pad made of a heat-sealable plastic film [Col 3 lines 15-20 of Brother] and gel 30 of Richardson is sealed in lumen 28 of Richardson, thus is impenetrable but is malleable as the exterior and interior layers of sock 10 of Brother are malleable, see Col. 3 lines 39-41 of Richardson) to contain the gel material (see Fig 1 of Brother and Fig. 2 of Richardson) and allow the gel material to readily move from high pressure to low pressure areas when pressurized (Col 5 lines 40-48 of Brother, Col 6 lines 24-34 of Brother).
Regarding claim 4, Brother in view of Richardson further in view of Liden discloses the invention as discussed in claim 2. Brother in view of Richardson further in view of Liden further discloses wherein the gel material is compartmentalized in two or more individual compartments (pockets, see Col 5 lines 50-64-Col 6 lines  1-4 of Brother) within the sleeve body 10 of Brother (see Fig 1, Fig 3 of Brother), whereby forces are distributed and equalized within the two or more individual compartments (see Col 6 lines 24-34 of Brother).
Regarding claim 5, Brother in view of Richardson further in view of Liden discloses the invention as discussed in claim 4. Brother in view of Richardson further in view of Liden further discloses wherein the two or more individual compartments (pockets) include a compartment in the foot portion 18 of Brother and a compartment in the ankle portion 16 of Brother (see Col 5 lines 10-64, Col 6 line 1-4, Fig 1, Fig 3 of Brother).
Regarding claim 7, Brother in view of Richardson further in view of Liden discloses the invention as discussed in claim 1. Brother in view of Richardson further in view of Liden further discloses wherein the slippery or low friction material of the exterior layer is selected from the group consisting of silk, rayon, nylon, polyester, or a blend thereof (see [0157] of Liden; as previously modified above (see claim 1), the slippery or low friction material of the exterior layer can be rayon or polyester as listed in the claim as taught by Liden).
Regarding claim 9, Brother in view of Richardson further in view of Liden discloses the invention as discussed in claim 1. Brother in view of Richardson further in view of Liden further discloses wherein the soft material of the interior layer comprises neoprene (see [0157] of Liden; as previously modified above (see claim 1), the soft material of the interior layer comprises neoprene as taught by Liden).  Regarding claim 13, Brother in view of Richardson further in view of Liden discloses the invention as discussed in claim 1. Brother in view of Richardson further in view of Liden further discloses wherein a rear (area that corresponds to the heel of a user) of the foot portion 18 of Brother has an opening positioned to accommodate a calcaneus of the user (see Col 4 lines 16-17, Fig 1 of Brother).
Regarding claim 15, Brother in view of Richardson further in view of Liden discloses the invention of claim 1 above.
Although, Brother in view of Richardson further in view of Liden does not explicitly disclose a second foot sleeve body (a pair of sleeves 10 of Brother) according to claim 1 to thereby provide a pair of sleeves for use with a pair of ski boots, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a second duplicate sleeve 10 of Brother (making a pair of sleeves 10 of Brother) to be donned and worn on both feet of the user prior to wearing ski boots in order to support and protect both of the user’s feet when skiing or doing any other sports (see Col. 4 lines 48-55 of Brother). Examiner also notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Regarding claim 17, Brother in view of Richardson further in view of Liden discloses the invention as discussed in claim 1. Brother in view of Richardson further in view of Liden further discloses a method of distributing and relieving pressure in a foot and ankle area of a foot of a user in an interior of a ski boot (see Col. 4 lines 48-55, Col. 5 lines 40-42, and Col. 6 lines 14-46  of Brother; sock 10 of Brother is envisioned for use with ski boots, see Col. 4 lines 48-49 of Brother, in order to reduce pain and risk of injuries caused by pressure or sudden impacts, thus sock 10 of Brother is used to relieve pressure in a foot and ankle area of a foot of a user in an interior of a ski boot), comprising 
providing a foot sleeve device 10 of Brother according to claim 1 (see rejection of claim 1 above, sock 10 of Brother, Col 5 lines 62-Col 6 lines 1-4, Fig 1 of Brother), 
inserting the foot of said user into the sleeve body 10 of Brother (the sock 10 of Brother is worn around a user’s foot and ankle so the user’s foot is inserted into the sock [Col 5 lines 50-53 of Brother], Fig 1 of Brother), 
inserting the sleeve body 10 of Brother and inserted foot into the ski boot (the foot and sock 10 of Brother are inserted into footwear 26 of Brother which is a ski boot as the device is envisioned for use with ski boots, see Col. 4 lines 48-55, and [Col 4 lines 65-67, Col 1 lines 7-10 of Brother], Fig 2 of Brother), 
using the sleeve body 10 of Brother and ski boot combination for a ski activity (Col 4 lines 45-54 of Brother), whereby during use in the ski activity, pressure between an interior of the ski boot and the foot of said user equalizes and distributes pressure in the gel layer 12,13,14,15 of Brother + 30 of Richardson to provide cushion, support and comfort to the user (see Col 4 lines 48-55, Col 5 lines 34-49, Col 6 lines 14-30 of Brother, as pads 12, 13, 14, 15 of Brother provide cushion, support, and comfort to the user during skiing as the pads protects and cushions the instep by distributing compressive load forces or pressure, see Col. 6 lines 10-30 of Brother, and gel 30 of Richardson provides cushion, support and comfort to the user during use as sock 10 of Brother is envisioned for use with ski boots and as gel 30 of Richardson equalize and distributes pressure, see Abstract of Richardson).
Regarding claim 18, Brother in view of Richardson further in view of Liden discloses the method as discussed in claim 17.
Although, Brother in view of Richardson further in view of Liden does not explicitly disclose a pair of sleeve bodies 10 of Brother (second foot sleeve) is provided for use with a pair of ski boots, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a second duplicate sleeve 10 of Brother (making a pair of sleeves 10) to be donned and worn on both feet of the user prior to wearing ski boots in order to support and protect both of the user’s feet when skiing or doing any other sports (see Col. 4 lines 48-55 of Brother). Examiner also notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brother in view of Richardson in view of Liden further in view of Ducharme et al. hereinafter Ducharme (US 20170135839 A1).
Regarding claim 12, Brother in view of Richardson further in view of Liden discloses the invention as discussed in claim 1.
Brother in view of Richardson further in view of Liden does not disclose wherein the ankle portion includes opposing medial and lateral ankle openings sized and positioned to accommodate protrusions of medial and lateral malleolus bones of the user.
However, Ducharme teaches an analogous device 10 (ankle brace 10) that relieves pressure in a foot and ankle region of a user (paragraph 0081, Fig 1) wherein the analogous ankle portion (middle portion of the brace between the foot portion 12 and leg portion 30) includes opposing medial 40 and lateral ankle openings 42 sized and positioned to accommodate protrusions of medial and lateral malleolus bones of the user (paragraph 0080, Fig 1, Fig 7) providing safe freedom of movement of the ankle joint (paragraph 0081), and .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ankle portion of the sleeve body as disclosed by Brother to include opposing medial and lateral ankle openings positioned to accommodate protrusions of medial and lateral malleolus bones of the user as taught by Ducharme in order to provide safe freedom of movement of the ankle joint, and also accommodates movement at the ankle joint without causing any unnecessary material or bunching of material (Ducharme paragraph 0081).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN HAN/Examiner, Art Unit 3786                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754